Citation Nr: 0732999	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-35 125	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for dyshidrotic 
eczema of the hands and ankles.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1965 to 
February 1970, January 1971 to July 1971, and October 1972 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  The preponderance of the medical and other evidence of 
record is against the veteran's tinnitus being causally 
related to active service.

2.  The veteran's service-connected eczema affects less than 
1 percent of his entire body and less than 1 percent of 
exposed areas; systemic therapy involving corticosteroids or 
other immunosuppressive drugs has not been required.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for assignment of a compensable evaluation 
for dyshidrotic eczema of the hands and ankles have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in an August 2005 VCAA letter 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the August 2005 VCAA letter 
explicitly notified the veteran of the need to submit any 
pertinent evidence in his possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in August 2005.  However, he was not 
provided with notice of the types of evidence necessary to 
establish effective dates for the disabilities on appeal, or 
a disability rating for his tinnitus claim, until the most 
current adjudication by the RO in October 2006.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
supra (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for tinnitus and a 
compensable rating for eczema, any questions as to the rating 
for tinnitus or effective dates to be assigned are rendered 
moot.  The appellant's status as a veteran has never been at 
issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal decided herein.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.

Entitlement to service connection for tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is not warranted for 
tinnitus.  While there is competent evidence of record 
documenting the current existence of tinnitus, there is no 
competent evidence of record which links the currently 
existing tinnitus to the veteran's active duty service.

The service medical records for each of the veteran's periods 
of service were negative as to complaints of, diagnosis of, 
or treatment for problems with tinnitus.  The veteran 
underwent multiple in-service examinations between January 
1965 and April 1986, all of which were normal concerning the 
ears and did not document tinnitus.

The first competent evidence of record of the disability was 
included in the report of the September 2005 VA audiological 
examination.  At that time, the veteran reported that he had 
intermittent bilateral tinnitus which had its onset 
approximately 18 years prior.  The veteran believed that he 
had acoustic trauma while working in and around C-130 
aircraft during service.  Recurrent bilateral tinnitus was 
included as a diagnosis.  The examiner opined that, because 
of the normal examinations in service, including at the time 
of discharge, and the absence of complaints of tinnitus in 
service, the veteran's tinnitus was not due to military noise 
exposure.  There is no indication that this examiner 
discounted the veteran's reports of in-service acoustic 
trauma-just that she could not find an etiologic link between 
active duty service and tinnitus which was documented more 
than 15 years after discharge.

The veteran has not submitted any competent evidence which 
links the currently existing tinnitus to his active duty 
service in any way.  The only evidence of record which links 
tinnitus to active duty is the veteran's own allegations.  As 
a lay person, the veteran is not competent to diagnose 
tinnitus or to relate the disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, the claim of entitlement to 
service connection for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b).

Entitlement to a compensable rating for dyshidrotic eczema of 
the hands and ankles

The veteran asserts that the severity of his service-
connected skin disability warrants a compensable disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Nevertheless, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  (The veteran 
filed his claim for an increased rating in July 2005.)

The veteran's service-connected skin disability is currently 
evaluated as noncompensable (zero percent disabling) under 
Diagnostic Code 7806 for "dermatitis or eczema."  Under 
that diagnostic code, a noncompensable rating is warranted 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Finally, a 60 percent rating is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 60 percent rating is the highest schedular rating 
under the diagnostic code.  38 C.F.R. § 4.118 (Diagnostic 
Code 7806).  (Although Diagnostic Code 7806 allows for rating 
based on disfigurement of the head, face, or neck, or based 
on scarring, depending on the predominant disability, in this 
case, the predominant symptomatology is that addressed by 
Diagnostic Code 7806.)

The only relevant medical evidence of record is a September 
2006 VA dermatological examination report.  The veteran had 
complaints of lesions on his hand and ankles.  The lesions 
were intermittent but never fully resolved and there was 
occasional itching.  The veteran reported that he did not 
seek regular treatment for his skin condition.  His main 
treatment for his eczema has been over-the-counter 
moisturizers.  On examination, the examiner found no obvious 
lesions.  The examiner noted that there were numerous patches 
on the veteran's ankles that were crusty, raised, patchy, 
red, and scaly.  The examiner diagnosed the veteran with 
eczema.  Regarding skin coverage, the examiner stated that 
less than 1 percent of the veteran's total body surface area 
was affected and less than 1 percent of the veteran's exposed 
surface area was affected by the eczema.  Additionally, the 
examiner reported that there was no functional impairment or 
systemic signs or symptoms related to the veteran's eczema.

Based on the September 2006 VA examination report, the Board 
finds that a compensable rating for the veteran's service-
connected skin disability is not warranted.  Because less 
than 1 percent of the veteran's entire body or exposed areas 
is affected by the eczema, a 10 percent rating, or higher, is 
not warranted.  The evidence does not indicate that the 
eczema closely approximates coverage of at least 5 percent of 
the entire body or exposed areas.  Additionally, it is not 
shown that the veteran requires systemic therapy to address 
the condition.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).  
The veteran has not submitted or identified other competent 
medical evidence that contradicts the findings of the 
September 2006 VA examination.  Significantly, during his 
hearing, the veteran stated that he was "broken out" at the 
time of the VA examination.  Thus, it is likely that the 
symptoms identified at the examination represent an accurate 
picture of the severity of the veteran's eczema.  Therefore, 
a compensable rating is not warranted for dyshidrotic eczema 
of the hands and ankles.

Lastly, there is no showing that the veteran's service-
connected skin disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disability 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, this condition is not shown to have warranted 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
claim for an increased evaluation for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the claim for a compensable rating 
for the veteran's eczema must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied. 

A compensable rating for dyshidrotic eczema of the hands and 
ankles is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


